
	

114 SRES 569 ATS: Recognizing November 26, 2016, as “Small Business Saturday” and supporting the efforts of the Small Business Administration to increase awareness of the value of locally owned small businesses.
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 569
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2016
			Mr. Vitter (for himself, Mrs. Shaheen, Ms. Ayotte, Ms. Cantwell, Mr. Barrasso, Mr. Peters, Mr. Portman, Mr. Warner, Mr. Scott, Mr. Donnelly, Mr. Daines, Mr. Markey, Mr. Boozman, Mr. Tester, Mr. Risch, Ms. Hirono, Mr. Hoeven, Mr. Udall, Mrs. Fischer, Ms. Mikulski, Ms. Murkowski, Mr. King, Mr. Inhofe, Mr. Coons, Ms. Collins, Ms. Heitkamp, Mr. Kirk, Mr. Manchin, Mr. Cardin, Mrs. Boxer, Ms. Klobuchar, Mrs. Feinstein, Mr. Booker, Mr. Whitehouse, Mr. Merkley, Mr. Casey, Mr. Gardner, Mr. Enzi, and Mrs. Ernst) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing November 26, 2016, as Small Business Saturday and supporting the efforts of the Small Business Administration to increase awareness of the value
			 of locally owned small businesses.
	
	
 Whereas there are 28,773,992 small businesses in the United States; Whereas small businesses represent 99.7 percent of all businesses with employees in the United States;
 Whereas small businesses employ more than 49 percent of the employees in the private sector in the United States;
 Whereas small businesses pay more than 42 percent of the total payroll of the employees in the private sector in the United States;
 Whereas small businesses constitute 97.7 percent of firms exporting goods; Whereas small businesses are responsible for more than 46 percent of private sector output;
 Whereas small businesses generated 63 percent of net new jobs created during the past 20 years; Whereas 87 percent of consumers in the United States agree that the success of small businesses is critical to the overall economic health of the United States;
 Whereas 89 percent of consumers in the United States agree that small businesses contribute positively to local communities by supplying jobs and generating tax revenue;
 Whereas 93 percent of consumers in the United States agree that it is important to support the small businesses in their communities; and
 Whereas November 26, 2016, is an appropriate day to recognize Small Business Saturday: Now, therefore, be it   That the Senate joins with the Small Business Administration in—
 (1)recognizing and encouraging the observance of Small Business Saturday on November 26, 2016; and (2)supporting efforts—
 (A)to encourage consumers to shop locally; and (B)to increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.
				
